Case: 12LovO0LIG Doc#:2 riled: ObA021 102. RageDa: 27

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Nortienthern District eRbio

 

 

)
Larry D. Reid, et al.
)
Plaintiff(s) )
v. Civil Action No. 1:21cv-00991
)
Darryl Macre 5
)
Defendant(s) )
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ‘

Darryl Mcore
24401 Russell Avenue
Euclid, Ohio 44123

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. -
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

Raymond V. Vasvari, Jr.

20600 Chagrin Boulevard

Suite 800

Shaker Heights, Ohlo 44122-5353

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SANDY OPACICH, CLERK OF COURT

Date: 05/13/21 s/ Mark T. Matyas

 

Signature of Clerk or Deputy Clerk

 
Case: 121-ov-O099LIG Doc#:2 Filed: GS4821 2ef2. PagsiID#: 28

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1-24cy991

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

This summons for (name of individual and title, ifany) DARRYL MOORE
was Ieceived by me on (date) MAY 13TH 2021 .

 

OI personally served the summons on the individual at (place)

 

On (date) ; Or

 

I left the summons at the individual’s residence or usual place of abode with (name) DaRRYI, MOORE JR
SON OF DARRYL MOORE , aperson of suitable age and discretion who resides there,

 

on (date) MAY 19TH 2021, and mailed a copy to the individual’s last known address; or

0 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (same of organization)

 

 

 

On (date) ; or
O I returned the summons unexecuted because or
O Other (pecify):
My fees are $ for travel and § for services, for a total of $ 0

[ declare under penalty of perjury that this inforamtion is true

   
 

Date: MAY 19TH 2021

 

Server's signature

MARK BERUS PROCESS SERVER

Printed name and title

PO BOX 93447 CLEVELAND OHIO 44101

Server's address

Additional information regarding attempted service, etc:
